EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 
 
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 20 are allowable because the prior art does not teach or suggest the recitation therein including an upper garment having each of first and second sleeves with respective first and second pockets positioned above a elbow level defining an internal space with an enclosed lining being configured to receive the hand of a person alongside the wearer that is not wearing the upper garment while standing or walking. Further, claims 10-19 are allowable because the prior art does not teach or suggest the recitation therein including an upper garment having each of first and second sleeves with respective pockets positioned above a elbow level defining an internal space with an enclosed lining and additional pockets on opposite sides from a vertical centerline of a main body being configured to receive the hand of a person alongside the wearer that is not wearing the upper garment while standing or walking. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 10, 2022					                /TAJASH D PATEL/                                                                                                    Primary Examiner, Art Unit 3732